
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 716
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Sessions (for
			 himself, Mr. Buchanan,
			 Ms. Buerkle,
			 Mr. Bucshon,
			 Mr. Calvert,
			 Mr. Canseco,
			 Mrs. Capito,
			 Mr. Carter,
			 Mr. Cassidy,
			 Ms. Castor of Florida,
			 Mr. Chabot,
			 Mr. Chaffetz,
			 Mr. Coble,
			 Mr. Coffman of Colorado,
			 Mr. Cole, Mr. Conaway, Mr.
			 Costello, Mr. Cravaack,
			 Mr. Crawford,
			 Mr. Crenshaw,
			 Mr. Culberson,
			 Mr. Brady of Texas,
			 Mr. Burgess,
			 Mr. Dent, Mr. Diaz-Balart, Mr.
			 Dold, Mr. Duffy,
			 Mrs. Ellmers,
			 Mrs. Emerson,
			 Mr. Farenthold,
			 Mr. Flake,
			 Mr. Fleischmann,
			 Mr. Fleming,
			 Mr. Forbes,
			 Mr. Fortenberry,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Frelinghuysen,
			 Mr. Gardner,
			 Mr. Garrett,
			 Mr. Gerlach,
			 Mr. Stivers,
			 Mr. Sam Johnson of Texas,
			 Mr. Barton of Texas,
			 Mr. McCaul,
			 Mr. Flores,
			 Mr. Neugebauer,
			 Mr. Roe of Tennessee,
			 Mr. Gohmert,
			 Mr. Fitzpatrick,
			 Mr. Aderholt,
			 Mr. Cuellar,
			 Mr. Griffin of Arkansas,
			 Mr. Capuano,
			 Mr. Johnson of Illinois,
			 Mr. Sensenbrenner,
			 Mr. Palazzo,
			 Mr. Landry,
			 Mr. Boustany,
			 Mr. Gallegly,
			 Mr. McKeon,
			 Mrs. Bachmann,
			 Mr. Upton,
			 Mr. Camp, Mr. Heinrich, Mr.
			 Dreier, Mr. Amodei,
			 Mr. Austria,
			 Mr. Bachus,
			 Mr. Bass of New Hampshire,
			 Mr. Benishek,
			 Mr. Berg, Mrs. Biggert, Mr.
			 Bilbray, Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mrs. Black,
			 Mrs. Blackburn,
			 Mr. Bonner,
			 Mr. Boren,
			 Mr. Broun of Georgia,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Thornberry,
			 Mr. Tiberi,
			 Mr. Tipton,
			 Mr. Walden,
			 Mr. Walsh of Illinois,
			 Mr. Walz of Minnesota,
			 Mr. Waxman,
			 Mr. Webster,
			 Mr. West, Mr. Westmoreland, Mr. Whitfield, Mr.
			 Murphy of Pennsylvania, Mr.
			 Nugent, Mr. Nunnelee,
			 Mr. Olson,
			 Mr. Pearce,
			 Mr. Pitts,
			 Mr. Pompeo,
			 Mr. Posey,
			 Mr. Price of Georgia,
			 Mr. Quayle,
			 Mr. Reichert,
			 Mr. Renacci,
			 Mr. Ribble,
			 Mr. Rigell,
			 Mr. Rivera,
			 Mrs. Roby,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Michigan,
			 Mr. Rohrabacher,
			 Mr. Rokita,
			 Mr. Roskam,
			 Ms. Ros-Lehtinen,
			 Mr. Ross of Florida,
			 Mr. Royce,
			 Mr. Runyan,
			 Mr. Ruppersberger,
			 Mr. Ryan of Wisconsin,
			 Mr. Schilling,
			 Mrs. Schmidt,
			 Mr. Schock,
			 Mr. Austin Scott of Georgia,
			 Mr. Serrano,
			 Mr. Shimkus,
			 Mr. Shuler,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Smith of Nebraska,
			 Mr. Smith of New Jersey,
			 Mr. Smith of Texas,
			 Mr. Southerland,
			 Mr. Herger,
			 Ms. Herrera Beutler,
			 Mr. Huelskamp,
			 Mr. Huizenga of Michigan,
			 Mr. Hunter,
			 Mr. Hurt, Mr. Issa, Mr.
			 Johnson of Ohio, Mr.
			 Jordan, Mr. Kelly,
			 Mr. King of Iowa,
			 Mr. King of New York,
			 Mr. Kingston,
			 Mr. Kinzinger of Illinois,
			 Mr. Kline,
			 Mr. Labrador,
			 Mr. Lance,
			 Mr. Lankford,
			 Mr. Latham,
			 Mr. LaTourette,
			 Mr. Latta,
			 Mr. Luetkemeyer,
			 Mr. Lipinski,
			 Mr. LoBiondo,
			 Mr. Lucas,
			 Mrs. Lummis,
			 Mr. Mack, Mr. Manzullo, Mr.
			 Marchant, Mr. Marino,
			 Mr. McCarthy of California,
			 Mr. McClintock,
			 Mr. McCotter,
			 Mr. McDermott,
			 Mr. McHenry,
			 Mr. Meehan,
			 Mr. Mica, Mr. Miller of Florida,
			 Mr. Moran,
			 Mr. Mulvaney,
			 Mr. Gibbs,
			 Mr. Gibson,
			 Mr. Gosar,
			 Mr. Gowdy,
			 Ms. Granger,
			 Mr. Graves of Missouri,
			 Mr. Graves of Georgia,
			 Mr. Grimm,
			 Mr. Guthrie,
			 Mr. Hall, Mr. Harris, Mr.
			 Hastings of Washington, Ms.
			 Hayworth, Mr. Heck,
			 Mr. Hensarling,
			 Mr. Wilson of South Carolina,
			 Mr. Womack,
			 Mr. Woodall,
			 Mr. Yoder,
			 Mr. Young of Florida,
			 Mr. Young of Indiana,
			 Mr. Andrews,
			 Mr. Stutzman,
			 Mrs. Bono Mack,
			 Mr. Brooks, and
			 Mr. Rehberg) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  August 1, 2012, as National Eagle Scout Day.
	
	
		Whereas the Scouting program of the Boy Scouts of America
			 prepares young men to become leaders through real-life experiences that foster
			 a sense of duty;
		Whereas the Boy Scouts of America is a congressionally
			 chartered organization by chapter 309 of title 36, United States Code;
		Whereas the Eagle Scout rank is the highest rank
			 advancement that a Boy Scout can earn;
		Whereas the Boy Scouts of America include and recognize
			 young men with intellectual and physical disabilities;
		Whereas the Scouting program helps create leaders with
			 integrity, strong moral values, and ethical behavior, and Eagle Scouts have
			 had, and continue to have, a significant and positive impact on society;
		Whereas the accomplishments of Eagle Scouts over the past
			 century underscore the importance of the Scouting program to the prosperity of
			 the United States;
		Whereas independent research conducted by Baylor
			 University and funded by the John Templeton Foundation concluded that Eagle
			 Scouts are more likely to vote, take on leadership positions, donate to
			 charitable groups, volunteer for religious and non-religious organizations, and
			 work with others to improve their neighborhoods than men who have never
			 participated in the Scouting program;
		Whereas there are currently 2.15 million Eagle Scouts in
			 the United States, and an average of 50,000 young men earn the rank of Eagle
			 Scout each year;
		Whereas many remarkable Americans—men who have served in
			 the White House, the Senate, the House of Representatives, and State and local
			 elected offices, forged new paths on NASA missions, written Pulitzer-Prize
			 winning literature, stood at the helm of major corporations, and made civil
			 rights history—are Eagle Scouts;
		Whereas Eagle Scouts have a strong sense of service to
			 others, service to their community, and service to their country, as evidenced
			 by the fact that 15.6 percent of the cadets at the United States Military
			 Academy are Eagle Scouts;
		Whereas each prospective Eagle Scout completes a service
			 project designed to support the Scout’s community while fostering the
			 leadership abilities and commitment to service of the young man;
		Whereas the 100th anniversary of the Eagle Scout rank is
			 an appropriate time to recognize the importance of the Eagle rank in the
			 Scouting program and to commemorate the accomplishments and contributions of
			 Eagle Scouts; and
		Whereas August 1, 2012, is an appropriate date to observe
			 as National Eagle Scout Day: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of a National Eagle Scout Day to commemorate the
			 many contributions made by Eagle Scouts of the Boy Scouts of America in service
			 to the United States.
		
